UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 02-40579
                         Summary Calendar


                         J. RANDY STROUD,

                                              Plaintiff-Appellant,


                              VERSUS


   BROTHERHOOD OF LOCOMOTIVE ENGINEERS; UNION PACIFIC RAILROAD
                             COMPANY,

                                             Defendants-Appellees.




           Appeal from the United States District Court
       For the Eastern District of Texas, Sherman Division
                          (4:99-CV-289)
                        November 27, 2002


Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

      Plaintiff J. Randy Stroud appeals from the district court’s

grant of summary judgment to Defendants Brotherhood of Locomotive

Engineers (BLE) and Union Pacific Railroad Co. (UP) on his claims

alleging deprivation of contractual and statutory rights in a



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
merger implementation agreement between BLE and UP, as well as

claims of a violation of a duty of fair representation by BLE and

wrongful interference with contractual relations by UP.                      The

district court granted summary judgment on alternative grounds.

First, it concluded that it lacked subject matter jurisdiction over

the claims because they fell within the mandatory arbitration

provision of Article I, Section 11 of the New York Dock Ry.-

Control-Brooklyn Eastern Dist. Terminal, 360 I.C.C. 60, 84-90

(1979) (“New York Dock”), aff’d sub nom. New York Dock Ry. v.

United States, 609 F.2d 83 (2nd Cir. 1979), conditions.                 Second,

the district court held that where New York Dock did not preclude

jurisdiction, it should decline jurisdiction under the primary

jurisdiction doctrine.    Penny v. Southwestern Bell Telephone Co.,

906 F.2d 183, 187 (5th Cir. 1990).

     We review the district court’s grant of summary judgment de

novo, employing the same criteria used in that court.               Rogers v.

International Marine Terminals, 87 F.3d 755, 758 (5th Cir. 1996).

Summary judgment should be granted where the record indicates no

genuine issue of material fact, and that the moving party is

entitled to judgment as a matter of law.           Id.

     Here, we agree with the district court that the gravamen of

Plaintiff’s   complaint   is   a   dispute    with    the     “interpretation,

application   and   enforcement”      of     the     BLE-UP     implementation

agreement.     Thus,   federal     jurisdiction      is     precluded   by   the

mandatory arbitration provision of New York Dock Article I, Section
11.    Spaulding v. United Transportation Union, 279 F.3d 901, 913

(10th Cir. 2002).    To the extent that federal jurisdiction is not

preempted by the mandatory arbitration clause, we agree with the

district court that it should be declined because the Surface

Transportation Board has primary jurisdiction.   Penny, 906 F.2d at

187.

       The judgment of the district court is AFFIRMED.